     Case 3:20-cr-00613-K Document 3 Filed 11/16/20            Page 1 of 2 PageID FILED
                                                                                  13
                                                                                November 16, 2020
                                                                                 KAREN MITCHELL
                                                                             CLERK, U.S. DISTRICT COURT
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                 No. 3:20-MJ-1225-BN

DEVIN MAURICE BROWN, JR.

            GOVERNMENT’S MOTION FOR PRETRIAL DETENTION

       The United States asks for the pretrial detention of defendants under Title 18,

United States Code, Sections 3142(e) and 3142(f).

       1.      Eligibility of Case. This case is eligible for a detention order under

               18 U.S.C. § 3142(f) because it is a case that involves:

                    A crime of violence as defined in 18 U.S.C. § 3156(a)(4).
                    (18 U.S.C. § 3142(f)(1)(A)).
                    An offense for which the maximum sentence is life imprisonment or
                    death. (18 U.S.C. § 3142(f)(1)(B)).
                  X Controlled substances offense for which the maximum sentence is
                    10 years or more. (18 U.S.C. § 3142(f)(1)(C)).
                    A felony that was committed after the defendant had been convicted
                    or two or more prior federal offenses described in 18 U.S.C.
                    § 3142(f)(1)(A)-(C), or comparable state or local offenses.
                    (18 U.S.C. § 3142(f)(1)(D)).
                  X A serious risk defendant will not appear.
                    (18 U.S.C. § 3142(f)(2)(A)).
                    A serious risk defendant will obstruct or attempt to obstruct justice,
                    or threaten, injure or intimidate, or attempt to threaten, injure, or
                    intimidate a prospective witness or juror.
                    (18 U.S.C. § 3142(f)(2)(B)).
                    A felony that involves a minor victim in a qualifying offense or
                    failure to register as a sex offender. (18 U.S.C § 3142(f)(1)(E)).
                  X A felony that involves the possession or use of a firearm or
                    destructive device, or any other dangerous weapon.
                    (18 U.S.C. § 3142(f)(1)(E)).


Devin Brown_Motion for Pretrial Detention—Page 1
     Case 3:20-cr-00613-K Document 3 Filed 11/16/20          Page 2 of 2 PageID 14



       2.      Reason for Detention. The Court should detain defendant because no

               condition or combination of conditions will reasonably assure:

                 X Defendant’s appearance as required.
                 X Safety of any other person and the community.

       3.      Rebuttable Presumption. The United States will invoke the rebuttable

               presumption against defendant under 18 U.S.C. § 3142(e).

               The presumption applies because:

                 X Probable cause to believe defendant committed 10 + year drug
                     offense or firearms offense, 18 U.S.C. § 924(c).
                     (18 U.S.C. § 3142(e)).
                     Previous conviction for “eligible” offense committed while on
                     pretrial bond. (18 U.S.C. § 3142(e)(1)-(3)).
               _____ Probable cause to believe defendant committed a federal crime of
                     terrorism as defined by 18 U.S.C. §2332b(g)(5).
                     Probable cause to believe defendant committed a qualifying offense
                     involving a minor victim. (18 U.S.C. § 3142(e)).

       4.      Time for Detention Hearing. The United States requests the Court conduct
               the detention hearing:
                      At first appearance.
                 X After continuance of three days
                      After continuance of 10 days under 18 U.S.C. § 3142(d).
                      Moot at this time as defendant is in state custody. Hearing requested
                      if detention becomes a viable issue.
                                           Respectfully submitted,

                                             ERIN NEALY COX
                                             UNITED STATES ATTORNEY

                                               /s/ Myria Boehm
                                             MYRIA BOEHM
                                             Assistant United States Attorney
                                             Texas State Bar No. 24069949
                                             1100 Commerce Street, Third Floor
                                             Dallas, Texas 75242
                                             Telephone: 214-659-8600
                                             E-Mail:      myria.boehm@usdoj.gov

Devin Brown_Motion for Pretrial Detention—Page 2
